DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 21 September 2021.  Claims 1-5 are currently amended.  Claims 1-27 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In the present case, claim 17 depends on claim 1 and includes all of the limitations of claim 1. Thus claim 17 fails to further limit claim 1.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-8, 17-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear.
Regarding claim 1, Whear teaches a battery separator. The battery separator comprises a porous membrane. The porous membrane comprises a porous material (“base material”), a rubber, an antimony-suppressing additive and various performance enhancing additives (paragraphs [0168, 0227, 0238, 0243, 0277, 0300, 0301]).
The performance enhancing additives may be surfactants, wetting agents, colorants, antistatic additives (paragraph [0227]).
Regarding claim 2, Whear teaches that the porous material (“base material”) comprises polypropylene, polyethylene, ultra-high molecular weight polyethylene, polyvinyl chloride, phenolic resin and the like (paragraphs [0227, 0238]).
Regarding claim 3, Whear teaches that the rubber is latex (paragraph [0300]).
Regarding claim 6, Whear teaches that the rubber may be on the separator surface (paragraph [0300]).
Regarding claim 7, Whear teaches that the rubber may be incorporated (“impregnated”) into the separator (paragraph [0300]). 
claim 8, Whear teaches that the rubber may be incorporated into (“blended with”) the separator (paragraph [0300]). 
Regarding claim 17, Whear teaches that the performance enhancing additives may be surfactants, wetting agents, colorants, antistatic additives (paragraphs [0227]).
Regarding claim 18, Whear teaches that the porous material (“base material”) includes silica, fish meal and the like (abstract).
Regarding claims 19 and 20, Whear teaches that the porous material (“base material”) includes processing oil as a plasticizer (paragraph [0227]).
Regarding claims 21 and 22, Whear teaches that the separator includes a mat of glass and/or synthetic fibers (paragraphs [0305-0309]).
Regarding claims 23 and 24, Whear teaches a backweb with a thickness of 6 mils (152 µm) (paragraph [0228]). 
Regarding claim 25, Whear teaches that the separator may include positive or negative ribs (paragraphs [0228, 0242]).
Regarding claim 27, Whear teaches that the separator is in the shape of a cut piece, wrap, envelope or pocket (paragraph [0228]).

Claims 1-5, 7-10, 17, 18, 21, 22 and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO Patent Publication No. 2016/134222, hereinafter Natesh.
Regarding claim 1, Natesh teaches a battery separator (5). The battery separator comprises a porous membrane. The porous membrane comprises a non-woven web (“base material”), an antimony suppressing additive, a rubber and an 
Regarding claim 2, Natesh teaches that the non-woven web (“base material”) comprises glass fibers (p. 4, lines 21-22).
Regarding claim 3, Natesh teaches that the rubber is a natural rubber, a synthetic rubber, latex, cured rubber or uncured rubber (p. 22, lines 7-18; p. 56, lines 1-2).
Regarding claim 4, Natesh teaches that the rubber may be butyl rubber, silicone, polyacrylate, a copolymer rubber, a polyurethane (p. 22, lines 11-12; p. 55, lines 32-33).
Regarding claim 5, Natesh teaches that the copolymer rubber may be styrene/butadiene (p. 22, line 11; p. 55, line 32).
Regarding claim 7, Natesh teaches that the rubber is incorporated (“impregnated”) into the non-woven web (“base material”) (p. 29, line 14; p.71, lines 4-17).
Regarding claim 8, Natesh teaches that the rubber is incorporated (“blended with”) into the non-woven web (“base material”) (p. 29, line 14; p.71, lines 4-17).
Regarding claims 9 and 10, Natesh teaches in an example that the rubber is present at a concentration of 6 percent by weight (p. 71, lines 21-24).
Regarding claim 17, Natesh teaches an antioxidant (“performance enhancing additive”) (p. 24, lines 8-12).
Regarding claim 18, Natesh teaches that the non-woven web (“base material”) comprises silica or talc (p. 53, lines 1-3). 
claims 21 and 22, Natesh teaches that the battery separator may include an additional layer (“mat”) of glass fibers (p. 68, lines 25-33).
Regarding claim 25, Natesh teaches that the non-woven web (“base material”) may comprise positive ribs (p. 33, lines 11-32; p. 55, lines 18-27 and figure 4B).
Regarding claim 26, Natesh teaches that the ribs comprise rubber (p. 55, lines 28-33; p. 56, lines 1-2).
Regarding claim 27, Natesh teaches that the battery separator may be in the shape of a wrap or envelope (p. 67, lines 6-11).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-8, 11-20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,246,798, hereinafter Yaacoub in view of U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear.

Regarding claim 1, Yaacoub teaches a battery separator. The battery separator is a porous membrane comprising microporous polyolefin (“base material”) and various performance enhancing additives such as surfactant and antioxidants (abstract, col. 4, lines 3-7). 
Yaacoub’s separator is used in a lead-acid battery. The lead-acid battery includes electrodes with antimony content (col. 6, lines 16-18).
Yaacoub fails to teach a rubber and an antimony suppressing additive.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include latex or a rubber-derivative for the purpose of improving the performance of the battery and an antimony-suppressing additive for the purpose of preventing antimony poisoning. 
Regarding claim 2, Yaacoub teaches that the microporous polyolefin (“base material”) comprises polypropylene, polyethylene, preferably ultra-high molecular weight polyethylene (col. 3, lines 55-59).
Regarding claim 3, Yaacoub as modified by Whear teaches that the rubber is latex (Whear’s paragraph [0300]).
Regarding claim 6, Yaacoub as modified by Whear teaches that the rubber may be on the separator surface (Whear’s paragraph [0300]).
Regarding claim 7, Yaacoub as modified by Whear teaches that the rubber may be incorporated (“impregnated”) into the separator (Whear’s paragraph [0300]). 
Regarding claim 8, Yaacoub as modified by Whear teaches that the rubber may be incorporated into (“blended with”) the separator (Whear’s paragraph [0300]). 
Regarding claim 11, Yaacoub teaches a performance enhancing additive which is a non-ionic surfactant (abstract).
claims 12-16, Yaacoub teaches that the surfactant should be applied at a concentration greater than 0.5 g/m2 (col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
Regarding claim 17, Yaacoub teaches that the performance enhancing additives are surfactants and antioxidants (abstract, col. 4, line 5).
Regarding claim 18, Yaacoub teaches that the microporous polyolefin (“base material”) comprises silica (col. 3, line 67-68). 
Regarding claim 19, Yaacoub teaches that the microporous polyolefin (“base material”) comprises a plasticizer (col. 4, line 1; col. 6, lines 45-46).
Regarding claim 20, Yaacoub teaches that the plasticizer is a processing oil (col. 6, lines 45-46).
Regarding claim 25, Yaacoub teaches that the surfaces of the separator are ribbed (col. 4, lines 14-15). This is understood to mean that they include ribs, which are protrusions.
Regarding claim 27, Yaacoub teaches that the separator is in the shape of a pocket (col. 6, lines 20-21).

Claims 1-5, 9-20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,246,798, hereinafter Yaacoub in view of WIPO Patent Publication No. 2016/134222, hereinafter Natesh.

Regarding claim 1, Yaacoub teaches a battery separator. The battery separator is a porous membrane comprising microporous polyolefin (“base material”) and various 
Yaacoub’s separator is used in a lead-acid battery and includes ribs of unspecified material (col. 4, lines 14-15).
Yaacoub fails to teach a rubber and an antimony suppressing additive.
Natesh teaches a separator for a lead-acid battery. The separator has components analogous to Yaacoub’s – a microporous polyolefin membrane including silica filler. Natesh teaches including an antimony scavenger in the battery, which improves the performance of the battery (p. 20, lines 21-33; p. 21, lines 1-2). Natesh further teaches ribs on the separator formed of rubber (p. 55, 28-33, p. 56, 1-2).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include an antimony-suppressing additive for the purpose of improving the performance of the battery and to select rubber as the material of the ribs without undue experimentation and with a reasonable expectation of success.
Regarding claim 2, Yaacoub teaches that the microporous polyolefin (“base material”) comprises polypropylene, polyethylene, preferably ultra-high molecular weight polyethylene (col. 3, lines 55-59).
Regarding claim 3, Yaacoub as modified by Natesh teaches that the rubber is a natural rubber or a synthetic rubber (Natesh’s p. 56, lines 1-2).
Regarding claim 4, Yaacoub as modified by Natesh teaches that the rubber may be ABS - a copolymer rubber (Natesh’s p. 55, lines 32-33).
claim 5, Yaacoub as modified by Natesh teaches that the copolymer rubber may be ABS - a styrene/butadiene rubber (Natesh’s p. 55, lines 32-33).
Regarding claims 9 and 10, Natesh teaches in an example that rubber is present at a concentration of 6 percent by weight (p. 71, lines 21-24).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include rubber at a concentration of 6 percent by weight for the purpose of improving the performance of the battery.
Regarding claim 11, Yaacoub teaches a performance enhancing additive which is a non-ionic surfactant (abstract).
Regarding claims 12-16, Yaacoub teaches that the surfactant should be applied at a concentration greater than 0.5 g/m2 (col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
Regarding claim 17, Yaacoub teaches that the performance enhancing additives are surfactants and antioxidants (abstract, col. 4, line 5).
Regarding claim 18, Yaacoub teaches that the microporous polyolefin (“base material”) comprises silica (col. 3, line 67-68). 
Regarding claim 19, Yaacoub teaches that the microporous polyolefin (“base material”) comprises a plasticizer (col. 4, line 1; col. 6, lines 45-46).
Regarding claim 20, Yaacoub teaches that the plasticizer is a processing oil (col. 6, lines 45-46).
Regarding claim 25, Yaacoub teaches that the surfaces of the separator are ribbed (col. 4, lines 14-15). This is understood to mean that they include ribs, which are protrusions.
claim 26, Yaacoub as modified by Natesh teaches that the separator may comprise ribs formed of rubber (p. 33, lines 11-32; p. 55, lines 18-33; p. 56, lines 1-2 and figure 4B).
Regarding claim 27, Yaacoub teaches that the separator is in the shape of a pocket (col. 6, lines 20-21).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Whear, Natesh and combination of Yaacoub/Whear and Yaacoub/Natesh references were found to address the amended claims.
As detailed in the present office action, both the Whear and Natesh references teach an antimony suppressing additive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner




/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724